DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/936,842 filed on July 23, 2020 in which claims 1-32 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 4, 5, 7, 10, 11, 18, 21-23, 26 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (US 2016/0277911).
In regard to claim 1, Kang et al. discloses a routing system, comprising:
an accident detection system that determines the existence of an accident in a vehicle having one or more driver assist features (see at least [0232]-[0234], and Figs. 23, 24, 41);
a vehicle operational database that collects vehicle operational data from or about a vehicle at the time of an accident to the vehicle (see at least [0232]-[0234], and Figs. 23, 24, 41);

a rules database that stores one or more sets of rules relating to fault based on one or more vehicle operational states during a vehicle accident (see at least [0345], [0237], [0385]);
a fault determination system that operates on a processor (see at least  [0237], [0285], and Figs. 8, 23-26, 39-42) to;
access the vehicle operational database to collect vehicle operational data for a particular vehicle when the accident detection system determines that the particular vehicle has been in an accident (see at least [0232]-[0237], and Figs. 23, 24, 41);
access a set of rules in the rules database relating to fault for the particular vehicle (see at least [0237]);
determine one or more vehicle states of the vehicle at the time of the accident based on the vehicle operational data for the particular vehicle at the time of the accident (see at least [0346] and Figs. 23, 24, 49); and
determine a responsible party based on the vehicle states and the accessed set of rules (see at least [0346],  and Fig. 49); and
a routing engine that operates on a processor to route a claim for the accident of the particular vehicle to the responsible party as determined by the fault determination system (see at least [0350], [0385],  and Fig. 50).

In regard to claim 4, Kang et al. discloses wherein the notification engine notifies each of the determined responsible parties (see at least [0238]-[0240], [0350], [0351], [0359] and Fig. 50).

In regard to claim 5, Kang et al. discloses wherein the responsible party includes one of a driver or an insurance company (see at least [0238]-[0240], [0350], [0351], [0359] and Fig. 50).

In regard to claim 7, Kang et al. discloses wherein the responsible party includes a vehicle owner insurance company (see at least [0238]-[0240], [0350], [0351], [0359] and Fig. 50).

In regard to claim 10, Kang et al. discloses wherein the fault determination system determines one or more vehicle states of the vehicle at the time of the accident (see at least [0346], Figs. 23, 24, and Fig. 49) based on the vehicle operational data for the particular vehicle at the time of the accident and includes determining if a human driver was actively driving the vehicle at the time of the accident (see at least [0351]).

In regard to claim 11, Kang et al. discloses wherein the fault determination system determines if a human driver was actively driving the vehicle at the time of the accident by detecting, from the operational data, steering, braking, or acceleration, caused by the human driver (see at least [0201]-[0205]).

As to claims 18, 21-23, 26, and 27, they are method claims that recite substantially the same limitations as the corresponding system claims 1, 4, 5, 7, 10, and 11.   As such, claims 18, 21-23, 26 and 27 are rejected for substantially the same .

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 2, 3, 6, 16, 19, 20 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0277911) in view of Leise et al. (U.S. Patent No. 10,853,882).
In regard to claims 2, 3, 6, 16, 19, 20 and 31, Kang et al. meets the limitations of claims 1 and 18 but does not particularly disclose wherein the fault determination system operates on the processor determines multiple responsible parties for a particular accident; wherein the fault determination system operates on the processor to determine two or more responsible parties and to determine a proportional liability for each of the two or more responsible parties; wherein the responsible party includes one of a driver assist system manufacturer or a vehicle manufacturer; wherein the accident detection system determines the existence of an accident in a vehicle having one or more driver assist features based on a receipt of a claim filed for the accident; wherein determining a responsible party based on the vehicle states and the accessed set of rules includes determining the multiple responsible parties; wherein determining a 
	Leise et al. discloses wherein the fault determination system operates on the processor determines multiple responsible parties for a particular accident; wherein the fault determination system operates on the processor to determine two or more responsible parties and to determine a proportional liability for each of the two or more responsible parties (see at least col. 22 line 64-col. 23 line 5, col. 23 line 45-58; col. 7 line 56-col. 8 line 3; col. 18 lines 30-44, col. 19 lines 24-64 and Figs. 5 and 7); wherein the responsible party includes one of a driver assist system manufacturer or a vehicle manufacturer (see at least col. 5 lines 55-58); wherein the accident detection system determines the existence of an accident in a vehicle having one or more driver assist features based on a receipt of a claim filed for the accident (see at least col. 11 lines 40-43 and col. 20 lines 61-64). wherein determining a responsible party based on the vehicle states and the accessed set of rules includes determining the multiple responsible parties (see at least col. 5 lines 55-58); wherein determining a responsible party based on the vehicle states and the accessed set of rules includes determining two or more responsible parties and determining a proportional liability for each of the two or more responsible patties (see at least col. 5 lines 55-58). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kang et al. with the disclosure of Leise et al. because such modification would enable a complete .

7.	Claim 8, 12, 24 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0277911) in view of Li et al. (U.S. Patent No. 10,129,458).
 	In regard to claims 8, 12, 24 and 28, Kang et al. meets the limitations of claims 1 and 18 but does not particularly disclose wherein the fault determination system determines one or more vehicle states of the vehicle at the time of the accident based on the vehicle operational data for the particular vehicle at the time of the accident and includes determining if one or more driver assist features was engaged at the time of the accident and operational state of the driver assist system..
 	Li et al. discloses the above limitation (see at least col. 1 line 59-63).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kang et al. with the disclosure of Li et al. because such modification would adjust the parameters to thereby improve the function of the ADAS.

8.	Claim 17 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0277911) in view of Konrardy et al. (U.S. Patent No. 10,185,999).
 	In regard to claims 17 and 32, Kang et al. meets the limitations of claims 1 and 18 but does not particularly disclose wherein the accident detection system determines the existence of an accident in a vehicle having one or more driver assist features based on telematic data collected by the vehicle during the accident.
(see at least col. 2 line 65-col. 3 line 6). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kang et al. with the disclosure of Konrardy et al. because such modification would enable the insurance company to assess the risk associate with the vehicle in order to calculate the insurance premium.

Allowable Subject Matter
9.	Claim 9, 13-15, 25, 29-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 9 and 15, 25 and 30, the prior art of record fails to disclose:
“wherein the fault determination system determines one or more vehicle states of the vehicle at the time of the accident based on the vehicle operational data for the particular vehicle at the time of the accident and includes determining if one or more of the driver assist features was operating at the time of the accident.”
In regard to claims 13, 14 and 29, the prior art of record fails to disclose:
“wherein the detected operational state of driver assist system at the time of the accident indicates a known problem with the driver assist system.”.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references Thompson et al. (US 2018/0365772). Defines general state in the art but not relevant to this invention. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661